Citation Nr: 0123364	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  95-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability.

(The issues of entitlement to an effective date prior to 
February 22, 1996, for a grant of a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities, and an evaluation in excess 
of 30 percent for pes planus, with weak feet, hallux valgus, 
and degenerative changes, are the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied an evaluation in excess of 20 
percent for the veteran's service-connected right knee 
disability, and denied an evaluation in excess of 30 percent 
for his service-connected left knee disability.  As will be 
explained in detail below, the December 1994 decision also 
denied entitlement to an increased evaluation for bilateral 
pes planus, and entitlement to a total evaluation based on 
individual unemployability due to service-connected 
disabilities.  

This case was previously before the Board in May 1997, at 
which time it was remanded for additional development.  After 
readjudicating the veteran's claim for increased ratings for 
his right and left knee disabilities, and with consideration 
given to the additional development and additional rating 
criteria (38 C.F.R. § 4.71a, Code 5055 (2000), as the veteran 
had undergone a recent right total knee replacement), the RO 
issued a March 1998 rating decision which continued the 
previous 30 percent evaluation of the veteran's left knee 
disability, and increased the evaluation for the right knee 
disability to 30 percent, effective from the date of receipt 
of the current increased rating claim.  (That rating action 
also assigned a 100 percent rating, from December 16, 1997, 
to January 31, 1999, under the criteria for rating a knee 
replacement (38 C.F.R. § 4.71a, Code 5055)).  A June 1998 RO 
decision granted a total (100 percent) compensation rating 
based on individual unemployability (TDIU), effective from 
February 22, 1996.  Following the veteran's a left total knee 
replacement, an August 1998 RO decision granted a 100 percent 
rating, under Code 5055, from August 4, 1998, to September 
30, 1999.  Thus, the veteran's right and left knee 
disabilities have been rated under Code 5055 from December 
16, 1997, and August 4, 1999, respectively. 

In regard to the increased evaluation of the veteran's right 
knee disability by March 1998 decision, the Board notes that 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that on a claim for an increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Court 
further held that, where a claimant files a notice of 
disagreement to an RO decision assigning a particular rating, 
a subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
appeal.  Id.  As regulations provide ratings higher than 30 
percent for disabilities related to the knees, the issue 
regarding the veteran's right knee remains on appeal.

In July 1999, the veteran appeared for a video conference 
hearing before the undersigned Member of the Board.  A 
transcript of the hearing is of record.

This case was again before the Board in December 1999, at 
which time a decision was issued which, in part, remanded the 
issues of entitlement to increased ratings for the right and 
left knee disabilities for additional development.  As a 
preliminary matter, the Board finds that the RO has complied 
with the directives of the December 1999 remand.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Accordingly, a new remand 
is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

The December 1999 Board decision also denied an increased 
evaluation for bilateral pes planus and entitlement to a 
TDIU.  In the same month, the veteran appealed those two 
issues to the Court, and informed the RO that he would be 
represented before the Court by a private attorney.  Of 
record is a duly executed power of attorney reflecting that 
the private attorney's representation is expressly limited to 
the issues on appeal before the Court, i.e., entitlement to 
an increased evaluation for bilateral pes planus, and 
entitlement to an earlier effective date for a TDIU.  The 
record indicates that in regard to the veteran's claims for 
increased ratings for his right and left knee disabilities, 
he continues to be represented by The American Legion.  
Because the four issues on appeal in this case have been 
divided between two representatives, the Board must issue two 
separate decisions for this appeal:  first, the decision 
below pertaining to the veteran's claims for increased 
ratings for the right and left knee disabilities, and second, 
a separate decision pertaining to the claims based on 
bilateral pes planus and entitlement to an earlier effective 
date for a TDIU.  


FINDINGS OF FACT

1.  Prior to the veteran's right and left knee replacements, 
both of the veteran's service-connected knee disorders were 
manifested by arthritis with limitation of motion; however, 
neither knee disability was productive of limitation of 
extension of more than 20 degrees, or limitation of flexion 
to less than 30 degrees; there was no medical evidence of 
instability, subluxation or locking of either knee; and there 
was no nonunion of the tibia and fibula. 

2.  The veteran's total knee replacements are manifested by 
characteristic pain and some limitation of motion, with 
flexion of the right knee limited to 90 degrees, and flexion 
of the left knee limited to 115 degrees; however, bilateral 
knee extension is normal; there is no instability, 
subluxation or locking of either knee; there is no nonunion 
of the tibia and fibula; and neither status post knee 
replacement is manifested by more than intermediate or 
moderate residual weakness, pain, or limitation of motion. 
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a right knee disability have not been met.  
Veterans Claims Assistance Act, Pub. L. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055-5262 
(2000).

2.  The criteria for a disability rating in excess of 30 
percent for a left knee disability have not been met.  
Veterans Claims Assistance Act, Pub. L. 106-475, 114 Stat. 
2096; 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055-5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Historically, service connection was granted for the 
veteran's right knee disability by January 1960 RO rating 
decision, and rated 20 percent disabling under Diagnostic 
Code 5257.  By an August 1972 decision, the RO granted 
secondary service connection for the veteran's left knee 
disability, and rated it 20 percent.  At the time service 
connection was granted for each knee, both disabilities were 
characterized as internal derangement of the right knee and 
left knee.  

By a March 1974 decision, the RO increased the rating 
assigned for the left knee disability from 20 percent to 30 
percent.  VA medical examination two months earlier revealed 
that the left kneecap was surgically absent.  There was no 
effusion, but there was moderate tenderness to palpation over 
the medial joint space.  The joint was stable and had full 
range of extension, but there was a 20 degree loss of full 
flexion, with some pain on full flexion.  

VA medical examination in July 1994 showed no effusion or 
redness of either knee, and neither knee was warm to the 
touch.  There was no instability or laxity of the right or 
left knee, although there was pain on motion.  Range of 
motion of both knees was to zero degrees on extension and to 
100 degrees on flexion.  Both knees had crepitance on motion, 
and the left knee had tenderness on motion.  In pertinent 
part, the diagnosis was postoperative status right bilateral 
meniscectomy and repair of lateral collateral ligament on the 
right, with probable residual degenerative joint disease, 
moderately severe; and postoperative status left patellectomy 
with mild residual degenerative arthritis.  

After reviewing the July 1994 VA examination results, along 
with VA outpatient treatment records dated from 1991 to 1994, 
the RO issued a December 1994 decision which denied a claim 
by the veteran for increased evaluations of the right and 
left knee disabilities.  The veteran initiated a timely 
appeal of the decision.

On VA medical examination in November 1995, the veteran had a 
normal gait, but there was an obvious bony deformity visible 
in the right knee.  There was marked crepitus on ranges of 
motion, bilaterally.  The ligamentous structures of each knee 
were intact medially, laterally, anteriorly, and posteriorly.  
No effusion was evident in either knee, but both exhibited 
medial and lateral joint line tenderness.  The range of 
motion of the knees was to zero degrees on extension to 85 
degrees on flexion, bilaterally.  The diagnosis, in pertinent 
part, was advanced degenerative joint disease of both knees.  

At a hearing before a Member of the Board in March 1997, the 
veteran testified as to an increased severity of his knee 
disabilities.  He stated that he used a cane about 80 percent 
of the time, and utilized knee braces for additional support.  
He described pain and stiffness in each knee which reportedly 
resulted in an inability to walk more than 100 yards or stand 
for more than 15 minutes.  He testified that he took Darvon 
to help relieve the bilateral knee pain.  

This case was before the Board in May 1997, when a decision 
was issued that remanded the claims for increased ratings for 
the right and left knee disabilities.  Specifically, the 
Board directed that the veteran be scheduled for additional 
VA examination in order to obtain a more complete assessment 
of the severity of the bilateral knee disabilities, including 
any role that pain and weakness may have on limitations of 
functions of either knee.  

On VA medical examination in October 1997, the physician 
noted that the condition of the veteran's knees remained 
essentially unchanged since the November 1995 VA examination.  
The veteran complained of significant knee pain bilaterally, 
with the right knee more symptomatic that the left.  He could 
walk up to 300 feet before pain, principally in his right 
knee, prevented him from ambulating further.  The veteran 
reported that his sleep was disturbed due to knee pain, and 
he took Darvocet on a regular basis to help manage the pain.  
The veteran also described swelling, but felt that the 
biggest problem was pain.  The physician noted the veteran's 
history of surgical procedures on his knees in the remote 
past, which included a bilateral meniscectomy, and lateral 
ligament reconstruction on one side.  Objective examination 
of the right knee revealed crepitation on motion.  The range 
of motion of the right knee was to 20 degrees on extension 
and to 80 degrees on flexion.  The tone of the left 
quadriceps was good, with no significant muscle atrophy.  The 
physician noted that objective examination showed little or 
no swelling.  The range of motion of the left knee was to 
zero degrees on extension and to 110 degrees on flexion, with 
good stability.  Mild right quadriceps atrophy was present, 
consistent with the patellectomy.  The diagnosis included 
advanced degenerative arthritis, bilaterally.  The physician 
opined that the advanced degenerative arthritis of the knees 
was a significant disability for the veteran.

The record indicates that the veteran underwent a right total 
knee replacement in December 1997.  The surgical record 
indicates that there were no surgical complications, and the 
veteran progressed very well post-operatively.  Regarding the 
post-operative course, the evidence includes a January 1998 
VA orthopedic clinic note showing that the veteran was seen 
for a six-week post-operative evaluation.  He ambulated with 
a cane at that time, and he was instructed to continue 
physical therapy treatments.  

By March 1998 rating decision, the RO increased the 
disability rating assigned the right knee disability from 20 
percent to 30 percent.  The rating decision reflects that the 
right knee disability was rated pursuant to the criteria 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  At the same 
time, the left knee disability was rated pursuant to the 
criteria under Code 5262.

The medical evidence indicates that the veteran underwent 
left total knee replacement in August 1998.  The summary of 
that hospitalization noted that there were no postoperative 
complications.  The veteran was discharged in good condition, 
he ambulated independently with the aid of crutches, and he 
returned for outpatient physical therapy.  

At the July 1999 videoconference hearing, the veteran 
testified that he continued to experience bilateral knee pain 
despite the total right and left knee replacements.  He 
reported that he could not kneel or squat.  He stated that he 
spent a large amount of time sitting at work due to knee 
pain.  He reported that he did not wear a knee brace on 
either knee.  When asked about the stability of his knees, 
the veteran answered that his knee disabilities caused him to 
lose his balance when negotiating stairs, and he had to hold 
onto railings or use a wall for support.  When asked to 
comment about any limitation of motion of his knees, the 
veteran stated that he had problems going down stairs because 
he did not have a full range of motion from step to step.  

This case was again before the Board in December 1999, at 
which time the issues of entitlement to increased evaluations 
for the right and left knee disabilities were remanded to the 
RO.  Specifically, the RO was directed to schedule a VA 
medical examination to assess the current severity of the 
veteran's right and left knee disabilities in light of the 
total right and left knee replacements, and with 
consideration of the post-operative physical therapy for the 
total knee replacements.  The Board noted that any 
examination report should indicate the degree, if any, to 
which pain, weakness, fatigability, and incoordination 
interfere with the functional ability of either knee, and the 
degree of any additional loss of range of motion due to pain 
on use or during flare-ups.  

On VA examination in June 2000, the physician noted that the 
veteran had a good outcome from the December 1997 and August 
1998 total knee replacement surgeries, and his convalescence 
from same was uncomplicated.  The veteran's function had 
improved since the total knee replacements, and he had 
returned to full sedentary kinds of activities.  He 
experienced some mild fatigue-type discomfort on exertional 
activities.  The veteran reported that he walked for a 
distance of approximately two blocks, three times weekly, for 
exercise and enjoyment.  He was able to perform light 
household chores, but did not work in the yard or garden.  
The veteran reported that he felt discomfort when crawling on 
his knees, but was able to squat to approximately 90 degrees 
in a flexion position.  He reiterated that he used hand rails 
when negotiating stairs, and he had some sensation of 
weakness, or giving way, in the right leg with negotiating 
stairs, but had no pain.  He described no symptoms suggesting 
mechanical derangement of either knee, such as catching or 
locking.

Objective examination in June 2000 revealed that the veteran 
transferred easily and walked briskly without support, and he 
had no limp.  Examination of the right knee showed that the 
range of motion was to zero degrees on extension and to 90 
degrees on flexion.  The right knee was stable in flexion and 
extension, no swelling or tenderness was evident, and there 
was no crepitation with motion.  A well-healed surgical scar 
was seen on the right knee, and there was no pretibial edema.  
Examination of the left knee showed a range of motion to zero 
degrees on extension to 115 degrees on flexion.  No catching 
or locking was noted within the range of motion.  The left 
knee was stable in flexion and extension and there was no 
swelling.  A well-healed surgical incision was noted.  X-ray 
studies of both knees showed that the bilateral knee implants 
were in good position.  There was no evidence of loosening, 
wear, or malalignment.  The diagnosis was bilateral post-knee 
replacement status with good outcome.  The physician state 
further:

[The veteran's] impairment is diminished 
following reconstructive knee surgery.  
He is active in a sedentary sense.  He 
has some mild fatigue-type discomfort 
with protracted standing or walking, 
principally associated with his foot 
discomfort.  He experiences no flare-ups 
with additional loss of range of motion.  
There is no incoordination related to his 
knee function.  

In a July 2000 supplemental statement of the case, the RO 
continued the previously assigned 30 percent rating for the 
right knee disability and the left knee disability.

The Board notes that, since the veteran underwent the 
surgical knee replacements, his right and left knee 
disabilities were rated 100 percent disabling for the 
applicable period of time under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, which provides that the prosthetic replacement of 
a knee joint is rated 100 percent for one year following 
implantation of the prosthesis.

Legal Criteria and Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. §§ 3.103, 3.159 (2000).  VA's duty to 
assist includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The duty further includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the case.  See, e.g., Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  In this 
case, VA medical examination of the veteran's knees was 
conducted as recently as June 2000, and a copy of the 
examination report is associated with the claims folder.  
This appeal has been remanded by the Board on two occasions 
for more current and thorough examinations since it was 
initiated by the veteran more than 6 years ago, and there is 
more than ample medical evidence to adequately rate both knee 
disabilities.  The record does not indicate that there are 
outstanding VA or probative private medical records pertinent 
to the right knee or left knee claim that have not been 
obtained.  By virtue of the December 1999 Board decision, and 
a July 2000 supplemental statement of the case issued during 
the pendency of the appeal, the veteran was given notice of 
the information and medical evidence necessary to 
substantiate his claims for increased evaluations his 
bilateral knee disabilities.  In sum, it appears that all 
pertinent evidence relative to his claims has been obtained 
and associated with the claims folder.  As there does not 
appear to be probative evidence that is not of record, VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claims.  That is, the Board is 
satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by VCAA; the Board does not know of any additional 
relevant evidence, which is available, and the Board finds 
that requirements regarding notice, which must be provided to 
the veteran pursuant to the VCAA, have been satisfied by the 
supplemental statements of the case provided to the veteran 
by the RO during the pendency of this appeal.  The June 2000 
VA examination report, which evaluated the status of the 
veteran's knee disabilities, is adequate for rating purposes 
and a remand is not warranted.

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  In regard to any request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  However, 
the Board notes that, as this appeal is from a 1994 RO 
decision, the most relevant evidence consists of medical 
records dated since that time.  

Because the veteran underwent surgical knee replacement, his 
right and left knee disabilities are currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5055.  Under that code, the 
prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis.  A 60 
percent evaluation is warranted with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, a knee replacement 
(prosthesis) should be rated by analogy to Codes 5256 
(ankylosis of the knee); 5261 (limitation of extension); and 
5262 (impairment of the tibia and fibula).  A minimum rating 
of 30 percent evaluation is provided for under Diagnostic 
Code 5055.  

The veteran's bilateral knee disabilities may also be rated 
under Diagnostic Code 5257, which provides that a knee 
impairment with recurrent subluxation and lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  Evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint will result in the assignment of a 20 
percent disability rating under Diagnostic Code 5258.  The 
symptomatic removal of semilunar cartilage will result in a 
10 percent disability rating under Diagnostic Code 5259.  
Under Diagnostic Code 5260, limitation of flexion of a leg is 
rated zero percent when limited to 60 degrees, 10 percent 
when limited to 45 degrees, 20 percent when limited to 30 
degrees, and 30 percent when limited to 15 degrees.  However, 
because Codes 5257, 5258, 5259, and 5260 do not provide for 
evaluations in excess of 30 percent, they are not applicable 
to this case as the bilateral knee disabilities at issue in 
this appeal are currently rated 30 percent disabling.  

A knee disability may also be rated under Diagnostic Code 
5256, which provides for evaluation of bony fixation 
(ankylosis) of the knee.  However, as there is no evidence of 
record tending to show that the veteran's right knee or left 
knee disability is productive of ankylosis or complete 
immobility of the knee joint, the Board finds that Code 5256 
is not applicable in this case.  Similarly, as there is no 
evidence that the veteran's bilateral knee disabilities are 
characterized by malunion or nonunion of the tibia and 
fibula, an evaluation under 38 C.F.R. § 4.71a, Code 5262, 
which provides for evaluation of impairment of the tibia and 
fibula, is not warranted on the facts of this case. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of 
extension of a leg is rated 30 percent disabling when limited 
to 20 degrees.  A 40 percent rating is warranted where 
extension is limited to 30 degrees, and a 50 percent rating 
is warranted where extension is limited to 45 degrees.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (2000); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

In reviewing the relevant medical evidence of record, the 
Board finds that, prior to the veteran's right and left knee 
replacements, both knee disorders were manifested by 
arthritis with limitation of motion.  However, neither knee 
disability was productive of limitation of extension of more 
than 20 degrees, or limitation of flexion to less than 30 
degrees, and there was no medical evidence of instability,  
subluxation or locking of either knee.  The record is also 
devoid of evidence of nonunion of the tibia and fibula. 

Following the veteran's total knee replacements, the evidence 
shows that the disabilities at issue are manifested by 
characteristic pain and some limitation of motion, with 
flexion of the right knee to 90 degrees, and flexion of the 
left knee to 115 degrees.  However, bilateral knee extension 
has been normal and there is no instability, subluxation or 
locking of either knee, nor is there any evidence of  
nonunion of the tibia and fibula.  It is apparent that both 
status post knee replacements are manifested by intermediate 
or moderate residual weakness, pain, or limitation of motion.

After reviewing the June 2000 VA medical examination report, 
the Board finds that the said examination was thorough to a 
degree that permits a full and fair determination of the 
issues now on appeal.  The Board finds that the physician's 
evaluation of the veteran's right and left knee disabilities 
clearly addressed the issues of weakness, fatigability, lack 
of endurance and incoordination as those symptoms effect the 
veteran's daily activities, including his occupation. There 
were simply no objective findings noted during the June 2000 
examination of additional functional limitation of either 
knee to a degree that would support a rating in excess of 30 
percent.  In light of the foregoing, the Board finds that the 
June 2000 VA examination report adequately portrays the 
veteran's bilateral knee disabilities in accordance with 
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5055-5262, and 
reflects that consideration was given to the issues discussed 
in DeLuca, and demonstrates that the severity of his knee 
disabilities are contemplated by the current 30 percent 
disability rating assigned each knee.

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In applying sections 4.40, and 4.45, the Board must consider 
the veteran's functional loss and clearly explain what role 
pain plays in the rating decision.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  The functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath, 1 Vet. App. at 592.

The Board is sympathetic to the veteran's accounts of 
bilateral knee pain and the effects of that pain on his daily 
activities and occupation.  The June 2000 VA examination 
adequately evidenced the veteran's complaints of some degree 
of bilateral knee pain, and he has reported some degree of 
limitation of normal daily activities, including walking and 
negotiating stairways.  However, objective examination 
revealed no evidence of heat, redness, swelling, effusion, 
instability, or objective weakness.  In considering the knee 
disabilities prior to the knee replacements, the Board finds 
that reports of VA examinations and outpatient clinic 
records, dated from 1994 to 1998, do not include objective 
findings to show that  pain, flare-ups of pain, weakness, 
fatigue, incoordination, or any other symptoms resulted in 
additional functional limitation to a degree that would 
support a rating in excess of 30 percent for either knee 
under the applicable rating criteria.  The evidence dated 
after the total knee replacements includes a report of a June 
2000 examination, which showed that the veteran had a normal 
gait, and the physician expressly reported that although the 
veteran experiences some mild, fatigue-type discomfort with 
protracted standing or walking, said discomfort is 
principally associated with his service-connected bilateral 
pes planus disability.  It was further noted that objective 
examination and range of motion tests evidenced no weakness, 
fatigability, stiffness, lack of endurance, or incoordination 
associated with the veteran's bilateral knee disabilities.  

In sum, the Board finds that the relevant evidence of record, 
to include the June 2000 VA examination report, adequately 
portrays the veteran's functional loss due to pain, as well 
as the degree of loss of function due to weakened movement, 
excess fatigability, or incoordination in accordance with 38 
C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any 
such functional loss is contemplated by the current 30 
percent disability rating assigned for each knee.  The is 
simply no evidence associated with the claims folder 
reflecting that either knee disability was manifested by 
symptomatology before the knee replacements that resulted in 
additional functional limitation to a degree that would 
support a rating in excess of 30 percent for either knee 
under the applicable rating criteria.  The record is also 
devoid of evidence to show that chronic residuals of the 
total knee replacements are productive of severe painful 
motion or weakness in either knee which would warrant a 
rating in excess of 30 percent under Diagnostic Code 5055.  

The Board has considered all pertinent aspects of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath, 1 Vet. 
App. 589.  The current evidence does not provide a basis 
which permits a higher evaluation.  Specifically, VA medical 
findings do not demonstrate that the degree of impairment 
resulting from the veteran's right and left knee disabilities 
meets or more nearly approximates the criteria for a 
disability rating in excess of the 30 percent currently 
assigned for each knee. 

The Board notes that it does not have the authority in the 
first instance to assign a higher rating on an extraschedular 
basis.  Here, there is no evidence of an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Thus, the Board 
finds no basis to refer the case to appropriate VA officials 
for consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
49.


ORDER

An evaluation in excess of 30 percent for a right knee 
disability is denied.

An evaluation in excess of 30 percent for a left knee 
disability is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

